IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                                No. 07-10014
                              Summary Calendar                       September 19, 2007

                                                                   Charles R. Fulbruge III
                                                                           Clerk
REZA VAFAIYAN

                                           Plaintiff-Appellant

v.

TARGET INC; MIKE ELLSWORTH; OFFICER WILLIAMS

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:06-CV-1619


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Reza Vafaiyan, Texas prisoner # Y8906, proceeding pro se and in forma
pauperis (IFP), appeals the district court’s dismissal of his 42 U.S.C. § 1983
complaint.
      In August 2006 Vafaiyan filed a § 1983 complaint regarding events that
transpired on August 9, 2004, and thereafter. In September 2006, the district
court issued a deficiency order indicating that the filing fee had not been paid.
The district court mailed an IFP order to Vafaiyan and ordered that Vafaiyan

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10014

cure the deficiency within 30 days. On October 19, 2006, the magistrate judge
indicated that Vafaiyan had failed to comply with the deficiency order and
recommended that the action be dismissed without prejudice for want of
prosecution pursuant to FED. R. CIV. P. 41(b). Vafaiyan did not object to the
report and recommendation. In November 2006 the district court accepted the
MJ’s recommendation and dismissed the action.
      Vafaiyan argues that the district court’s order deprives him of justice
because because the Texas two year statute of limitations now bars his claims.
He also contends that he did not receive the district court’s order.
      A district court may sua sponte dismiss an action for failure to prosecute
or to comply with any order. Rule 41(b); McCullough v. Lynaugh, 835 F.2d 1126,
1127 (5th Cir. 1988). The scope of the district court’s discretion is narrower
when the Rule 41(b) dismissal is with prejudice or when a statute of limitations
would bar re-prosecution of a suit dismissed under Rule 41(b) without prejudice.
Berry v. CIGNA/RSI-CIGNA, 975 F.2d 1188, 1191 (5th Cir. 1992). In Vafaiyan’s
case, although the district court dismissed Vafaiyan’s suit without prejudice, the
dismissal may have effectively been with prejudice due to the two-year statute
of limitations. Gartrell v. Gaylor, 981 F.2d 254, 256 (5th Cir. 1993); Tex. Civ.
Prac. & Rem. Code Ann. § 16.003(a).
      Where the limitations period “prevents or arguably may prevent” further
litigation, the standard of review should be the same as is used when reviewing
a dismissal with prejudice. Boazman v. Economics Laboratory, Inc., 537 F.2d
210, 212-13 (5th Cir. 1976). This court will affirm dismissals with prejudice for
failure to prosecute only when there is a clear record of delay or contumacious
conduct by the plaintiff and the district court has expressly determined that
lesser sanctions would not prompt diligent prosecution, or the record shows that
the district court employed lesser sanctions that proved to be futile. Berry, 975
F.2d at 1191.



                                        2
                                   No. 07-10014

      There is not a clear record of purposeful delay or contumacious conduct by
Vafaiyan. The district court’s deficiency order was issued on September 7, 2006,
and the district court dismissed the proceeding less than two months later, on
November 3, 2006. “Generally, where a plaintiff has failed only to comply with
a few court orders or rules, [this court has] held that the district court abused its
discretion in dismissing the suit with prejudice.” Berry, 975 F.2d at 1192 and
n.6. Also, the district court did not determine that lesser sanctions would not
prompt diligent prosecution, and the district court did not employ lesser
sanctions that proved to be futile. See id. at 1192 and n.7. Finally, the record
does not establish the existence of the usual aggravating factors. See Sealed
Appellant v. Sealed Appellee, 452 F.3d 415, 418 (5th Cir. 2006).
      Accordingly, the district court's dismissal of Vafaiyan’s suit was an abuse
of discretion.   The district court's judgment is VACATED and the case is
REMANDED for further proceedings.




                                         3